Case 1:17-cv-01458-LO-TCB Document 261 Filed 02/23/19 Page 1 of 6 PageID# 7145




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                              ALEXANDRIA DIVISION


 BROOKS SPORTS, INC.,
 a Washington corporation,

               Plaintiff,                             Civil Action No. 1:17-cv-01458

 v.

 ANTA (CHINA) CO., LTD.,
 a China corporation,

               Defendant.


                            DECLARATION OF ETHAN W. MARKS

      I, Ethan W. Marks, declare as follows:

      1. I am an attorney licensed to practice in the Commonwealth of Massachusetts.

      2. I am an attorney with the law firm of Wolf, Greenfield & Sacks, P.C., which represents

          Defendant Anta (China) Co., Ltd. (“Anta”) in the above-referenced action. I have been

          admitted pro hac vice in this matter.

      3. I make this declaration in support of Anta’s Motion to Exclude Reports of Brooks’

          Experts and Motion for Leave to Amend its Answer, filed herewith.

      4. I am familiar with the facts set forth in this Declaration and could testify competently

          to the truth thereof if called as a witness.

      5. Attached as Exhibit A is a true and correct copy of the webpage located at

          http://www.sginews.com/Info/SGI-About-Us.aspx, as accessed and saved on February

          20, 2019.




                                                  1
Case 1:17-cv-01458-LO-TCB Document 261 Filed 02/23/19 Page 2 of 6 PageID# 7146




      6. Attached as Exhibit B is a true and correct copy of the webpage located at

          http://www.sginews.com/INFO/SGI-Contact-Us.aspx, as accessed and saved on

          February 20, 2019.

      7. Attached as Exhibit C is a true and correct copy of the webpage located at

          https://goo.gl/uB7Gbm, as accessed and saved on February 20, 2019.

      8. Attached as Exhibit D is a true and correct copy of the webpage located at

          http://www.sginews.com/Info/SGI-Newsletter.aspx, as accessed and saved on

          February 20, 2019.

      9. Attached as Exhibit E is a true and correct copy of the webpage located at

          http://www.sginews.com/Info/SGI-Copyright.aspx, as accessed and saved on February

          20, 2019.

      10. Attached as Exhibit F is a true and correct copy of the Supplemental Expert Report of

          Philip Green dated November 2, 2018.

      11. Attached as Exhibit G is a true and accurate excerpt of a document produced by Anta

          on June 26, 2018. The full document has the Bates range ANTA0005153 – 5298.

      12. Attached as Exhibit H is a true and correct copy of the Expert Report of Philip Green

          dated August 15, 2018.

      13. Attached as Exhibit I is a true and correct copy of Plaintiff’s First Set of Interrogatories

          to Defendant (Nos. 1-12) dated April 20, 2018.

      14. Attached as Exhibit J is a true and correct copy of the third-party discovery obtained

          by Plaintiff from Shoe Palace Corporation, titled “Hot Report, Shoe Palace

          Corporation.”




                                                 2
Case 1:17-cv-01458-LO-TCB Document 261 Filed 02/23/19 Page 3 of 6 PageID# 7147




      15. Attached as Exhibit K is a true and correct copy of a document produced by Anta on

         July 30, 2018, having the Bates range ANTA0008951 – ANTA0008982.

      16. Attached as Exhibit L is a true and correct copy of a document produced by Anta on

         July 30, 2018, having the Bates range ANTA0009076 – ANTA0009106.

      17. Attached as Exhibit M is a true and correct copy of a document produced by Anta on

         July 30, 2018, having the Bates range ANTA0009113 – ANTA0009175.

      18. Attached as Exhibit N is a true and correct copy of a document produced by Anta on

         July 30, 2018, having the Bates range ANTA0009057 – ANTA0009075.

      19. Attached as Exhibit O is a true and correct copy of documents produced by Anta on

         July 30, 2018, having the Bates ranges of ANTA0009024 – ANTA0009056.

      20. Attached as Exhibit P is a true and correct copy of the Expert Report of Brian M.

         Sowers, dated August 15, 2018.

      21. Attached as Exhibit Q is a true and correct copy of the Expert Report of Hal Poret,

         dated August 15, 2018.

      22. Attached as Exhibit R is a true and correct copy of the Expert Report of Jerre B. Swann

         dated August 14, 2018.

      23. Attached as Exhibit S is a true and correct copy of the webpage located at

         https://www.cnbc.com/2018/11/20/the-nba-is-chinas-most-popular-sports-league-

         heres-how-it-happened.html, as accessed and saved on February 22, 2019.

      24. Attached as Exhibit T is a true and correct copy of the webpage

         https://www.theringer.com/2017/4/12/16045242/2017-nba-playoffs-golden-state-

         warriors-klay-thompson-kevin-durant-steph-curry-ce980107bb88, as accessed and

         saved on February 22, 2019.



                                               3
Case 1:17-cv-01458-LO-TCB Document 261 Filed 02/23/19 Page 4 of 6 PageID# 7148




      25. Attached as Exhibit U is a true and correct copy of the hearing transcript dated

         November 9, 2018 in Brooks Sports, Inc. v. Anta (China) Co., Ltd., 1:17-cv-01458

         (E.D.Va.).

      26. Attached as Exhibit V is a true and correct copy of the webpage located at

         https://www.wsj.com/articles/SB1046124254676358063, as accessed and saved on

         February 22, 2019.

      27. Attached as Exhibit W is a true and correct copy of the webpage located at

         https://solecollector.com/news/2015/03/klay-thompson-wears-blacked-out-nike-not-

         anta, as accessed and saved on February 22, 2019.

      28. Attached as Exhibit X is a true and correct copy of the webpage located at

         https://www.sportsbusinessdaily.com/Daily/Issues/2015/03/10/Marketing-and-

         Sponsorship/Anta-Parsons.aspx, as accessed and saved on February 22, 2019.

      29. Attached as Exhibit Y is a true and correct copy of the webpage located at

         https://ballershoesdb.com/players/chandler-parsons/, as accessed and saved on

         February 22, 2019.

      30. Attached as Exhibit Z is a true and correct copy of the webpage located at

         http://en.anta.com/news.php?k=48, as accessed and saved on February 22, 2019.

      31. Attached as Exhibit AA is a true and correct copy of the webpage located at

         https://ftw.usatoday.com/2017/06/klay-thompson-china-chinaklay-twitter-hashtag-

         arm-wrestle-videos-photos-dancing-champagne-cigars-boat, as accessed and saved on

         February 22, 2019.

      32. Attached as Exhibit BB is a true and correct copy of the webpage located at

         https://tinyurl.com/nbachina, as accessed and saved on February 22, 2019.



                                             4
Case 1:17-cv-01458-LO-TCB Document 261 Filed 02/23/19 Page 5 of 6 PageID# 7149




        33. Attached as Exhibit CC is a true and correct copy of Plaintiff Brooks Sports, Inc.’s

           First Supplemental Response to Defendant Anta’s First Set of Interrogatories dated

           July 27, 2018.

        I declare under penalty of perjury that the foregoing is true and correct to the best of my

 knowledge and belief.

 Executed on: February 22, 2019                                /s/ Ethan W. Marks

                                                              Ethan W. Marks
                                                              WOLF, GREENFIELD & SACKS, P.C.
                                                              600 Atlantic Avenue
                                                              Boston, MA 02210
                                                              Phone: 617.646.8000
                                                              Fax: 617.646.8646
                                                              emarks@wolfgreenfield.com




                                                  5
Case 1:17-cv-01458-LO-TCB Document 261 Filed 02/23/19 Page 6 of 6 PageID# 7150




                                   CERTIFICATE OF SERVICE

        I hereby certify that on this 23rd day of February, 2019 I electronically filed a copy of

 the foregoing with the Clerk of Court using the CM/ECF system, which will send a notification

 of such filing (NEF) to all registered users in this action.




                                                                      /s/
                                                        John E. Coffey (VSB #19086)
                                                        Redmon, Peyton & Braswell, LLP
                                                        510 King Street, Suite 301
                                                        Alexandria, V.A. 22314
                                                        703-684-2000
                                                        703-684-5109 (fax)
                                                        jcoffey@rpb-law.com
                                                        Counsel for Defendant
